Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in respond to the applicant amendments filed on 06/23/2022. Claims 1, 8,9 and 21 are amended.
Response to Arguments
Applicant’s arguments, see pages 1-7, filed 05/19/2022, with respect to the rejection(s) of claim(s) 1  under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kawamura et. al. (US 20090140447) in view of  JP 2009172780 as evident by Egawa (US 20140306366).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 10-14 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et. al. (US 20090140447) in view  of JP 2009172780 hereinafter JP’780 as evident by Egawa (US 20140306366).
Regarding Claim 1, Kawamura discloses a molding method, comprising: providing a molding device, wherein the molding device includes a first mold and a second mold corresponding to the first mold (Figure 1, fixed mold-1, movable mold-2, [0053]); moving the first mold towards the second mold to form a first mold cavity (Figure 1, cavity-3, [0054]); supplying a gas to the first mold cavity to increase a pressure inside the mold cavity to a first pressure ([0044]); injecting a material into the first mold cavity (Figure 4a, [0061]); and moving the first mold away from the second mold (Figure 4c,[0063], movable mold is moved) and discharge at least a portion of the gas out of the molding device to form a second mold cavity (the claim is being interpreted only requiring some of the gas to be discharged after the mold is moved and Kawamura teaches: firstly the gas is opened to discharge some portion of the gas, followed the moving of the  mold  which results in discharging the remaining portion of the gas and hence the cavity is being enlarged , [0062]-[0063]),  wherein a first volume of the first mold cavity is than a second volume of the second mold cavity (Table 1, shows cavity is enlarged as difference between resin charge thickness and product thickness (due the resin expanding in the enlarged cavity) to meet first volume “substantially” less than second volume).
Further, re: the limitation Kawamura didn’t disclose that injecting a material into the first mold cavity, wherein the pressure inside the first mold cavity further increases from the first pressure to a second pressure during the injection of the material into the first mold cavity. In the same filed of endeavor related injection molded article, JP’780 discloses that injecting a material in the mold cavity the gas pressure increases from first pressure to second pressure during injection (abstract, [0010]-[0011]), injecting material into the cavity in advance to increase the pressure is known as evident by Egawa ([0006]).
It would be obvious for one ordinary skilled in the art to modify Kawamura’s teaching with that of increased pressure during the injection of material taught by JP’780 for the purpose of removing swirl mark ([0011], JP’780, [0006], Egawa).
Regarding Claim 2, Kawamura discloses that the portion of the gas is discharged out of the molding device through a junction point disposed at the molding device (Figure 5-6, [0079], gas passageway-5 with junction at 5a).
Regarding Claim 3, Kawamura discloses a gap between the first mold and the second mold is formed when the second mold cavity is formed, and the gap is communicable with the second mold cavity ([0054], Figure 5 and 6 showing the gap-4 when the second mold cavity is formed after moving the movable  mold).
Regarding Claim 4, Kawamura that at least the portion of the gas is discharged out of the molding device through the gap (Figure 6, [0056]).
Regarding Claim 5, Kawamura discloses that the at least the portion of the gas is discharged out of the molding device through the gap and a junction point disposed at the molding device (Figure 6, [0062], gap-4, and junction point-5a).
Regarding Claim 6, Kawamura discloses a junction point at the gap to discharge gas that junction point is entirely or partially covered by the material after the injection of the material into the first mold cavity (Figure 4-6, junction point-5a)
It would have been obvious for one ordinary skilled in the art to infer teaching of the junction point being filled with the material for filling up the cavity entirely between the fixed and the movable molded portion.
Regarding Claim 7, Kawamura discloses the first mold cavity and the second mold cavity are defined by a first inner sidewall of the first mold and a second inner sidewall of the second mold (Figures 4a-c showing the cavity is defined by inner sidewall of the first and second mold).
Regarding Claim 8, Kawamura/JP’780  disclose the first mold cavity has a first pressure after the supply of the gas into the first mold cavity ([0022], Kawamura), the second mold cavity has a third pressure after the movement of the first mold away from the second mold and the first pressure is substantially greater than the third pressure ([0112] , second cavity is formed  as the gas is discharged, the mold is moved away so the second cavity will be at reduced/third pressure than the first mold cavity, Kawamura ).
Regarding Claim 10, Kawamura discloses that a second mold cavity is formed and a second mold volume corresponding to the second mold cavity is maintained with the discharge of the portion of the gas. Kawamura didn’t disclose the time maintained at the second volume position corresponding to second mold cavity. However Kawamura showed that certain amount of gas is being released as the movable mold is moved forming a second expanded cavity, which correlates to a resin thickness and product size. Depend on the final product size which is desired, the time required to maintain the second mold cavity is optimized.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the hold time of the second volume position, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art one would have been motivated to control the second cavity time for the purpose of desired product size.
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.
Regarding Claim 11, Kawamura discloses the molding device is in a closed configuration when the first mold cavity is formed (Figure 4b).
Regarding Claim 12, Kawamura discloses the molding device is in a slight open configuration when the second mold cavity is formed (Figure 4c).
Regarding Claim 13, Kawamura discloses a conduit/passageway is connected to the junction point and is configured to supply the gas into the first mold cavity or discharge at least the portion of the gas out of the molding device (Figure 6, [0079], passageway-5a, junction point-5a).
Regarding Claim 14, Kawamura discloses that the material is injected into the first mold cavity through a passage communicable with the first mold cavity (Figure 4a shows the material is being injected into the first mold cavity).
Regarding Claim 21, Kawamura discloses providing a molding device, wherein the molding device includes a first mold and a second mold corresponding to the first mold (Figure 1, mold-1, mold-2, [0053]); moving the first mold towards the second mold to form a first mold cavity (Figure 1, cavity-3, [0054]); injecting a gas to the first mold cavity ([0056]-[0057]); injecting a material into the first mold cavity (Figure 4a, [0061]). Further, Kawamura shows discharge desired portion of the gas from the cavity ([0027]). Further, re: the limitation moving the first mold and the second mold away from each other to form a second mold cavity, the examiner infers that, it would be obvious for having ordinary skill in the art at the time the invention was made to duplicate the movable mold part, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the moveable mold parts for the purpose of building the molded product as desired. 
The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 
378 (CCPA 1960) 

Further re: discharging the desired portion of the gas out of the molding device to form a void inside the material and inside a second mold cavity (the claim is being interpreted as requiring that only a portion of the gas is discharged after moving and Kawamura teaches: firstly the gas is opened to discharge some portion of the gas, followed the moving of the  mold  which results in discharging the remaining portion of the gas and hence the cavity is being enlarged resulting in a void space , [0062]-[0063]),  wherein a first volume of the first mold cavity is than a second volume of the second mold cavity (Table 1, shows cavity is enlarged as difference between resin charge thickness and product thickness (due the resin expanding in the enlarged cavity) to meet first volume “substantially” less than second volume).

Regarding claim 22, Kawamura discloses the first mold and the second mold are movable relative to each other (as explained in the rejection of Claim 22, both molds could be movable away from each other).
Regarding Claim 23, Kawamura discloses the moving of the first mold and the second mold includes enlarging the first mold cavity to the second mold cavity  ([0054], Figure 5 and 6 showing the gap-4 when the expanded  second mold cavity is formed after moving the movable mold).

Regarding Claim 24, Kawamura discloses the first mold is in contact with the second mold during the moving of the first mold and the second mold (Figure 4c, [0063], movable mold is moved the two molds are still in contact).

Regarding Claim 25, Kawamura discloses a pressure inside the second mold cavity is decreased after the moving of the first mold and the second mold ([0112], gas is discharged from the passageway hence a second enlarged cavity is formed, the mold is moved away the second cavity will be at reduced pressure than the first mold cavity as the gas has been released).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et. al. (US 20090140447) in view  of JP 2009172780 hereinafter JP’780 as evident by Egawa (US 20140306366) as applied above in Claim 8, further  in view of Chen et. a. (US 20200180200, listed in IDS).
Regarding Claim 9, combination above discloses all the limitations of Claim 8, but did not disclose that the second pressure drops to a fourth pressure substantially equal to an atmosphere pressure when the second mold cavity is maintained at the second volume. In the same field of endeavor related to injection molding device, Chen discloses a control unit-50 to drive the movable mold from pressurized state to non-pressurized atmospheric state (Figure 2A-2D, [0028]-[0030]).
It would have been obvious for one ordinary skilled in the art to combine the teaching of Kuwamara/JP’780 with the control unit of Chen for the purpose of better control of the pressure applied during the injection procedure.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et. al. (US 20090140447) in view  of JP 2009172780 hereinafter JP’780 as evident by Egawa (US 20140306366) as applied above in Claim 14, further in view of Hayakawa et. al. (US 4153231, listed in IDS).
Regarding Claim 15, Kawamura disclose all limitations of Claim 14 but didn’t explicitly disclose that moving the injector away from the passage after the injection of the material into the first mold cavity and before the movement of the first mold away from the second mold. In the same field of endeavor pertaining to the art, Hayakawa discloses terminating the injection of the material after it’s being injected and then the movable die is displaced to second expanded mold cavity position (Figure 1, injection nozzle-6, which can be stopped after the resin is injected, col 4, line 1-5).
It would have been obvious for one ordinary skilled in the art to modify Kawamura’s molding device with the injection nozzle of Hayakawa for the better control of the material injection process.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEBJANI ROY/Examiner, Art Unit 1741